                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                  Plaintiff,
      v.                                                Case No. 18-cr-109-pp

JACK A. CLAYBOURNE,

                  Defendant.
______________________________________________________________________________

  ORDER GRANTING DEFENDANT’S PRO SE MOTION FOR APPOINTMENT
    OF NEW COUNSEL (DKT. NO. 87), GRANTING DEFENSE COUNSEL’S
MOTION TO WITHDRAW (DKT. NO. 88) AND REQUESTING THAT FEDERAL
  DEFENDER SERVICES OF WISCONSIN APPOINT SUCCESSOR COUNSEL
                           FOR THE DEFENDANT
______________________________________________________________________________

      At the beginning of this case, Attorney Dan Stiller was appointed to

represent the defendant. Dkt. No. 10. On May 29, 2019, however, Attorney

Stiller advised the court that he’d accepted a position with the Administrative

Office of U.S. Courts, which required him to close his law practice. Dkt. No. 70.

He asked the court to allow him to withdraw from representing the defendant,

and to direct Federal Defender Services of Wisconsin to appoint successor

counsel. Id. As far as the court is aware, Attorney Stiller’s withdrawal had

nothing to do with his relationship with the defendant; he simply got another

job and couldn’t practice law anymore. The court granted the motion to

withdraw. Dkt. No. 71.

      Federal Defender Services appointed Attorney Christopher Cherella as

successor counsel, and he filed his notice of appearance on June 5, 2019. Dkt.

No. 72. In the four months since, it appears that the relationship between the
                                        1
defendant and Attorney Cherella has not been a good fit; the defendant has

asked the court to appoint him a different lawyer, and Attorney Cherella has

indicated that the attorney/client relationship has been irreparably damaged.

        The court notes that this is the first time the defendant has asked to

change lawyers; he hasn’t made a habit of this. The court has not yet

scheduled a trial date. By the deadline Magistrate Judge Jones set for filing

pretrial motions, dkt. no. 56, the defendant filed two motions to suppress

evidence, dkt. nos. 57, 58. Judge Jones issued an order recommending that

this court deny one of the motions, dkt. no. 65, and issued a separate order

recommending that the court deny the other, dkt. no. 79. The defendant,

through Attorney Cherella, objected to both of those recommendations, dkt.

nos. 83, 84; the deadline for the government to file its responses is October 28,

2019, dkt. no. 86. Once the government responds, the court will need time to

review the pleadings and make its decision. While a new lawyer will have to

educate him- or herself about the case, that should not delay the case

overmuch. Regardless of how the court rules on the suppression motions, it is

likely that new counsel will come on board in time to participate fully in the

selection of final pretrial and trial dates without asking for too much additional

time.

        While a defendant who asks for appointed counsel cannot select his own

lawyer, he is entitled to lawyer with whom he can work. The court concludes,

based on the defendant’s motion and on Attorney Cherella’s representations,

that the defendant and Attorney Cherella are no longer able to work with each

                                         2
other effectively, and that this prohibits Attorney Cherella from effectively

representing the defendant.

      The court GRANTS the defendant’s motion for appointment of new

counsel. Dkt. No. 87.

      The court GRANTS Attorney Cherella’s motion to withdraw, and

ORDERS that Attorney Cherella is RELIEVED as counsel of record. Dkt. No.

88.

      The court REQUESTS that Federal Defender Services of Wisconsin

appoint successor counsel to represent the defendant.

      Dated in Milwaukee, Wisconsin this 9th day of October, 2019.

                                      BY THE COURT:


                                      ___________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         3
